Title: From George Washington Adams to Louisa Catherine Johnson Adams, 19 July 1825
From: Adams, George Washington
To: Adams, Louisa Catherine Johnson


				7.
					My dear Mother.
					Boston 19th. July 1825.
				
				Ever since the middle of the last month we have been in such a succession of events and interruptions that the time has slipped away with out a moments reflection on the interval between this letter and my last. On the 15th. of June General La Fayette came and his arrival was the signal for dinners parties and shows. You ask for a description of the 17th. of June. It has not been attempted hitherto because it produced in me too lively a feeling of disappointment. Talk not of the great “for the bird of the air shall carry the matter.” but this oration or Address of Mr Websters has certainly not increased his reputation and has shown as certainly the limit of his eloquence. The scene was imposing; the spot consecrated by deep and touching recollections but the ardour of feeling was damped by the coldness of its recital and the spell of memory broken by present splendour. It was to me a day of disappointment and it only lessened my admiration of the Orator. But the 4th. of July offered a compensation. It was simply and feelingly celebrated: the Oration by Mr Sprague was received with delight acknowledged loudly because strongly roused: and it in my opinion was worthy of the day and of the man. Mr Sprague is capable of great poetry and if he will attempt it will do honour to his country and to himself; he knows how to labour poetry, an art which few of our writers understand the Iliad; the Aneid the Vision; the Jerusalem delivered, the Orlando, the Lusiad, the Paradise Lost were not works of a day or a year and I am convinced that a truly great poem is the offspring of an arduous, industrious and devoted Life. That Sprague may aim at such high honour is my earnest hope for I believe him able to obtain it. The preparation of my Accounts for my Father and the tremendous heat which has succeeded it must be my excuse for neglect in writing since the 4th. but I will confess that the regularity of my correspondence has been checked by the impossibility of mutual attention of which John complains: since my return he has written me but one letter and Charles says the same. Thus then knowing nothing of your lives but from the papers and the weekly information communicated at Quincy, it is taken for granted that silence does not indicate declining affection and that the superabundance of occupation prevents epistolary intercourse. Grandfather has borne this heat better than any of us. The overflow of company troubles him somewhat but it is on the whole advantageous. Uncle Adams has been suffering for the past fortnight from Rheumatism and fever but is recovering slowly. The others are well. Charles leaves College today. He has gone through happily not finding rebellion in his way, more fortunate than his brothers, and well approved. I shall part with him with regret. We have seen each other often and always with pleasure. Alone of my immediate family not bless’d with business and not well acquainted with the world I shall go on as usual sometimes happy at others in the blues but in all situations / most affectionately your son
				
					George Washington Adams.
				
				
			